Citation Nr: 0935307	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  06-21 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the Army from December 
1963 to November 1966 and from April 1981 to October 1985.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

To be granted, a claim of entitlement to a TDIU rating must 
be supported by evidence that a veteran's service-connected 
disability or disabilities have rendered the veteran unable 
to secure or follow a substantially gainful occupation.  See 
38 C.F.R. § 4.16(a) (2008).  

In this case, service connection is in effect for 
degenerative disc disease of the lumbar spine, rated 60 
percent disabling, and chronic dyspeptic symptoms related to 
gastritis, rated 0 percent disabling.  As such, the Veteran 
meets the schedular criteria for consideration of a TDIU 
rating under 38 C.F.R. § 4.16(a). 

In order to decide this issue, the Board finds that further 
medical opinion is necessary on the question of to whether 
the Veteran is unable to secure and maintain gainful 
employment (physical or sedentary) in light of his service-
connected degenerative disc disease of the lumbar spine and 
chronic dyspeptic symptoms.  The Veteran suffers from a 
number of non-service-connected disorders, including a heart 
disorder, hypertension, and PTSD, among other maladies.  

In addition, it is not clear from Social Security 
Administration (SSA) disability records whether the Veteran 
is unemployable and, if so, whether it is solely as a result 
of his service-connected disabilities.  The SSA records 
appear to show that the Veteran was denied disability 
compensation a number of times, but there is an October 1993 
disability determination that shows the Veteran was granted 
disability for disorders of the back as of July 1988, 
referencing an Administrative Law Judge (ALJ) decision from 
September 1993.  The 1993 ALJ decision does not appear to be 
located with the rest of the records provided from SSA.  
There is also a request for evaluation of medical severity in 
January 2000 that refers back to an ALJ allowance of SSA 
disability for back problems in September 1993.  

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the 
United States Court of Appeals for Veterans Claims (Court) 
discussed the meaning of "substantially gainful employment."  
In this context, it noted the following standard announced by 
the United States Federal Court of Appeals in Timmerman v. 
Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is 
an inability to engage in substantial gainful 
activity. The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits. The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.

The Court in Friscia v. Brown, 7 Vet. App. 294, 297 (1994) 
indicated that the Board may not reject a claim for a TDIU 
without producing evidence, as distinguished from mere 
conjecture, that the Veteran can perform work that would 
produce sufficient income to be other than marginal.  As the 
Veteran most recently reported part-time employment in 
January 2006 as a barber, working only 9-12 hours a week, 
there is an open question as to whether the Veteran's 
service-connected disabilities alone prevent him from 
performing work that would produce sufficient income to be 
other than marginal.  

A VA examiner should generally address the extent of 
functional and industrial impairment due to the Veteran's 
service-connected disabilities.  See Gary v. Brown, 7 Vet. 
App. 229 (1994).  For these reasons, the Board finds that 
additional information is required to determine the degree of 
industrial impairment resulting from the Veteran's service-
connected degenerative disc disease of the lumbar spine and 
chronic dyspeptic symptoms, standing alone, as differentiated 
from other non-service-connected disorders.  See Beaty v. 
Brown, 6 Vet. App. 532 (1994).

Accordingly, the issue of TDIU is REMANDED for the following 
action:

1.  Schedule the Veteran for a VA 
examination to determine the effect of his 
service-connected degenerative disc 
disease of the lumbar spine and chronic 
dyspepetic symptoms related to gastritis 
on his employability.  The examiner should 
generally address the extent of functional 
and industrial impairment due to the 
Veteran's service-connected disabilities.  
The relevant evidence in the claims file 
should be made available to and thoroughly 
reviewed by the examiner in connection 
with the examination.

Based on examination findings and other 
evidence contained in the claims file, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that the Veteran is unable to obtain or 
maintain substantially gainful employment 
solely as a result of his service-
connected disabilities (degenerative disc 
disease of the lumbar spine and chronic 
dyspeptic symptoms).

The examination report should include a 
complete rationale for all opinions and 
conclusions expressed.

2.  Thereafter, the RO/AMC should 
readjudicate the claim for TDIU.  If the 
issue on appeal remains denied, a 
supplemental statement of the case should 
be provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


